DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 17 November 2020 with respect to the rejections of claims 1, 3-7, 9-12, and 33-36 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Neading teaches the wetness indicator forms one or more edges of the article, it is noted that Neading is relied upon to teach the concept of extending the wetness indicator around the entire periphery of an absorbent article, not for the exact structure of the article of Neading. Osborn has constructed an article comprising a wetness indicator 46 that is located proximal the side edges of the article but inward from the edges, as shown in figure 6. The purpose of this placement is to position the wetness indicator next to the absorbent core while still allowing elastic leg cuffs 51 to form the side edges of the article. Osborn discloses in column 10, lines 56-66, that the wetness indicator 46 is intended to be located at the side margins of the absorbent core. As shown in figure 6, the side margins of the absorbent core are located inward of the peripheral edges of the article. Therefore, when the wetness indicator of Osborn is positioned at the side margins of the absorbent core, the wetness indicator will be positioned inboard of the edges of the article, not at the edges of the article. Osborn further discloses in column 11, lines 1-4, that the wetness indicator allows for visual detection of wetness prior to the perimeter of the article being reached. Therefore, in order to indicate wetness prior to the perimeter (i.e. 
Applicant’s arguments filed 17 November 2020 with respect to the rejection of claims 37 and 38 have been fully considered and are persuasive.  The rejection of claims 37 and 38 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-6, and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osborn, III et al. (H1376) in view of Odorzynski et al. (5,879,341) and Neading et al. (2001/0049513).
With respect to claim 1, Osborn discloses a disposable absorbent article, as shown in figure 6, having a longitudinal axis 34 and a transverse axis (cross-sectional line 7), a pair of longitudinal side edges, and a pair of end edges. The side edges in the back region are joined via fasteners 50 to the side edges in the front region, as disclosed in column 10, lines 40-44. The absorbent article comprises a liquid pervious topsheet 22 comprising a body facing surface, a liquid impervious backsheet 24 having a garment facing surface, and an absorbent core 26, as shown in figure 7. The article further comprises a pair of cuffs comprising strands 51, as shown in figure 6. An internally visible serviceable indicium 46, as shown in figure 6, is visible on or through the body facing surface of the topsheet, as disclosed in column 9, lines 43-45 and 49-50. The internally visible serviceable indicium 46 is disposed inboard of the longitudinal side edges, as shown in figure 7, and inboard of the end edges, as shown in figure 6.
Osborn discloses all aspects of the claimed invention with the exception of the internally visible serviceable indicium extending across the longitudinal axis of the article and the strands being elastic and the cuffs comprising a cuff color that exists from tinting the material from which the cuffs are made. 
Osborn discloses an absorbent article, as shown in figure 6, comprising an internally visible serviceable indicium 46 that extends along the longitudinal side edges of the article. Neading discloses an absorbent article, as shown in figure 1, having an internally visible serviceable indicium 16 that extends along the longitudinal side edges of the article and around the entire perimeter of the article to include the end edges of the article. Neading teaches that this provides for a visible response to wetness along all portions of the perimeter of the article, as disclosed in paragraph [0025], which makes it easier for a caregiver or wearer to locate and observe the indicium. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the article of Osborn with an internally visible serviceable indicium that extends around the entire perimeter of the article, as taught by Neading, to allow a visible response to be viewed along all portions of the article for easier viewing by a user. Osborn discloses in column 10, lines 56-66, that the internally visible serviceable indicium is located at the side margin of the absorbent core. Therefore, when modified by the teaching of Neading, the internally visible serviceable indicium of Osborn will be located around the entire margin of the absorbent core. The peripheral margin of the absorbent core of Osborn is shown in figure 6 as being located inboard of the side and end edges of the article. The internally visible serviceable indicium of Osborn, as modified by Neading, will extend across the end edges of the absorbent core and therefore extend across the longitudinal axis, and be located inboard of the side and end edges of the article such that is does not form a portion of the edges. 
Odorzynski discloses an absorbent article, as shown in figure 1, comprising cuffs 34 and 36 comprising elastic strands 42 and 44, to provide a close fit around the 
With respect to claim 3, Osborn shows in figure 6 that the internally visible serviceable indicium 46 are disposed proximate the longitudinal side edges of the article.
With respect to claim 4, Osborn shows in figure 6 that the internally visible serviceable indicium 46 are disposed proximate the first and second ends of the article.
With respect to claim 5, Osborn shows in figure 6 two different indicia 46.
With respect to claim 6, Osborn discloses in column 4, lines 1-10, that the indicium 46 comprises a color or texture that distinguishes one region from another region of the body facing surface of the article.
With respect to claim 33, Osborn shows in figure 6 that the internally visible serviceable indicium 46 extends across the transverse axis 7. 

Claims 7, 9-12, and 34-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osborn, III et al. (H1376) in view of Odorzynski et al. (5,879,341) and Neading et al. (2001/0049513), and further in view of Karami et al. (5,263,949).
With respect to claim 7, Osborn discloses a disposable absorbent article, as shown in figure 6, having a longitudinal axis 34 and a transverse axis (cross-sectional line 7), a pair of longitudinal side edges, and a pair of end edges. The side edges in the back region are joined via fasteners 50 to the side edges in the front region, as disclosed in column 10, lines 40-44. The absorbent article comprises a liquid pervious topsheet 22 comprising a body facing surface, a liquid impervious backsheet 24 having a garment facing surface, and an absorbent core 26, as shown in figure 7. The article further comprises a pair of cuffs comprising strands 51, as shown in figure 6. An internally visible serviceable indicium 46, as shown in figure 6, is visible on or through the body facing surface of the topsheet, as disclosed in column 9, lines 43-45 and 49-50. The internally visible serviceable indicium 46 is disposed inboard of the longitudinal side edges, as shown in figure 7, and inboard of the end edges, as shown in figure 6.
Osborn discloses all aspects of the claimed invention with the exception of the internally visible serviceable indicium extending across the longitudinal axis of the article and the strands being elastic and the cuffs comprising a cuff color that exists from tinting the material from which the cuffs are made. 
Osborn discloses an absorbent article, as shown in figure 6, comprising an internally visible serviceable indicium 46 that extends along the longitudinal side edges of the article. Neading discloses an absorbent article, as shown in figure 1, having an 
Odorzynski discloses an absorbent article, as shown in figure 1, comprising cuffs 34 and 36 comprising elastic strands 42 and 44, to provide a close fit around the wearer’s legs and reduce leakage, as disclosed in column 4, lines 11-15. The cuffs are formed in part from the backsheet of the article, and Odorzynski teaches tinting the material of the backsheet with a titanium dioxide pigment, as disclosed in column 12, 
Osborn, as modified by Odorzynski and Neading, discloses all aspects of the claimed invention with the exception of the cuffs being defined by a portion of the longitudinal side edge of the backsheet being folded over the elastic strands. Osborn shows in figure 6 the cuffs are defined by strands located between the backsheet and the topsheet along the longitudinal side edges. Karami discloses an absorbent article having elastic member 42 along the longitudinal side edges, as shown in figure 1. Karami teaches forming cuffs by folding the backsheet 28 over the elastic member 42, as shown in figure 7, to prevent leakage from the side edges of the absorbent core, as disclosed in column 2, lines 56-59. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to form the cuffs of Osborn by folding the backsheet over the elastic members, as taught by Karami, to prevent leakage from the side edges of the core.
With respect to claim 9, Osborn shows in figure 6 that the internally visible serviceable indicium 46 are disposed proximate the longitudinal side edges of the article.
With respect to claim 10, Osborn shows in figure 6 that the internally visible serviceable indicium 46 are disposed proximate the first and second ends of the article.
With respect to claim 11, Osborn shows in figure 6 two different indicia 46.
With respect to claim 12, Osborn discloses in column 4, lines 1-10, that the indicium 46 comprises a color or texture that distinguishes one region from another region of the body facing surface of the article.
With respect to claim 34, Osborn shows in figure 6 that the internally visible serviceable indicium 46 extends across the transverse axis 7.
With respect to claim 35, Osborn, as modified by Odorzynski and Neading, discloses all aspects of the claimed invention with the exception of the cuffs being defined by a portion of the longitudinal side edge of the backsheet being folded over the elastic strands. Osborn shows in figure 6 the cuffs are defined by strands located between the backsheet and the topsheet along the longitudinal side edges. The backsheet of Osborn, as modified by Odorzynski, comprises a white color. Karami discloses an absorbent article having elastic member 42 along the longitudinal side edges, as shown in figure 1. Karami teaches forming cuffs by folding the backsheet 28 over the elastic member 42, as shown in figure 7, to prevent leakage from the side edges of the absorbent core, as disclosed in column 2, lines 56-59.
It would therefore have been obvious to one of ordinary skill in the art at the time of invention to form the cuffs of Osborn by folding the backsheet over the elastic members, as taught by Karami, to prevent leakage from the side edges of the core.
With respect to claim 36, Osborn discloses in column 5, lines 55-62, that the backsheet comprises a film.
Allowable Subject Matter
Claims 37 and 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art of record, U.S. Patent Publication 2003/0114811 to Christon et al. has been disqualified as prior art under 35 U.S.C. 102(e).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781